Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1 – 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 8 - 14 are drawn to a system for obtaining values for subjects in a control and treatment class, which is within the four statutory categories (i.e., machine). Claims 1 - 7 are drawn to a method for obtaining values for subjects in a control and treatment class, which is within the four statutory categories (i.e., a process). Claims 15 - 16 are drawn to a computer readable storage medium comprising instructions which when executed by a processor cause a machine to implement a method for obtaining values for subjects in a control and treatment class, which is within the four statutory categories (i.e., a manufacture).
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 8 includes limitations that recite at least one abstract idea.  Specifically, independent claim 8 recites: 
8. A system comprising:  
30one or more data storage devices operatively coupled to one or more hardware processors and configured to store instructions configured for execution by the one or more hardware processors to: 
obtain values associated with a plurality of metadata features, 5wherein the plurality of metadata features constitute domain knowledge of high risk subjects under consideration and comprise one or more of physical characteristics, lifestyle habits and prevailing medical conditions; 
generate groups of the high risk subjects under consideration 10based on a plurality of combinations of the obtained plurality of metadata features; and 
iteratively obtain a skewed normal distribution of the high risk subjects to generate a treatment class and a control class for each of the generated groups, wherein the skewed normal distribution is 15obtained by: 
generating a fuzzy membership function based on a neural network and deriving two feature classes for each of the obtained metadata features; 
deriving a plurality of normalized values between 0 and 1 for 20each of the high risk subjects in the two derived feature classes, wherein a normalized value in the plurality of normalized values corresponds to a metadata feature;  
31obtaining a Manhattan distance between every pair of subjects amongst the high risk subjects using the plurality of normalized values; 
generating two clusters of the high risk subjects based on the 5obtained Manhattan distance and using a fuzzy C-means clustering method such that each of the two clusters have equivalent normalized values; 
randomly sampling the two clusters to create the control class and the treatment class such that the control class and the treatment 10class comprises an equivalent number of high risk subjects from each of the two clusters; and 
reconstructing the plurality of normalized values associated with each of the high risk subjects to obtain actual values corresponding to the associated metadata features for each of the 15high risk subjects in the control class and the treatment class.

The Examiner submits that the foregoing underlined limitations constitute: (a) “a certain method of organizing human activity” because generating groups based on obtained patient characteristics, generating a treatment class and a control class by iteratively obtaining a skewed normal distribution of the subjects by generating a fuzzy membership function, deriving two feature classes, deriving normalized values for the subjects, obtaining a distance between pairs of subjects, clustering based on the distances, randomly sampling the clusters to create a control/treatment class, and reconstructing the normalized values to obtain actual values under broadest reasonable interpretation represents managing personal behavior or relationships or interactions between people; and/or a (b) “a mathematical concept” because generating groups based on obtained patient characteristics, generating a treatment class and a control class by iteratively obtaining a skewed normal distribution of the subjects by generating a fuzzy membership function, deriving two feature classes, deriving normalized values for the subjects, obtaining a distance between pairs of subjects, clustering based on the distances, randomly sampling the clusters to create a control/treatment class, and reconstructing the normalized values to obtain actual values under its broadest reasonable interpretation represents mathematical relationships, mathematical formulas/equations, and/or mathematical calculations, but for the recitation of generic computer components (i.e. a data storage device and a processor).  Any limitations not identified above as part of the certain method of organizing human activity/mathematical concept are deemed “additional elements” and will be discussed in further detail below.
The generic recitation of the learning models (e.g., the neural network of claims 1, 8, and 15) being “machine” learning models does not take the claim out of the above abstract idea category because such recitation merely amounts to, at such high level of generality, generally linking use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)) and using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)). 
Accordingly, claim 8 describes at least one abstract idea.
Furthermore, the abstract idea for Claim 8 is identical as the abstract idea for Claim 1, because the only difference between Claims 8 and 1 is that Claim 1 recites a method, whereas Claim 8 recites a system with a processor and memory, which as discussed below are deemed to merely be “additional elements.” Furthermore, the abstract idea for Claim 15 is identical as the abstract idea for Claim 8, because the only difference between Claims 15 and 8 is that Claim 8 recites a system, whereas Claim 15 recites a computer program product with a processor and memory, which as discussed below are deemed to merely be “additional elements.” 
Dependent claims 2-7, 9-14, and 16 include other limitations for example claims 2 and 9 further recite that the feature values obtained from a measurement device or by estimating the values based on domain knowledge of the subjects, claims 3 and 10 further recite that the neural network uses a multi-layer perceptron with hidden layers and a fully connected input/output layer, claims 4 and 11 further recite that the random sampling is based on a mean/standard deviation associated with the skewed normal distribution of the subjects, Claims 5 and 12 further recite identifying a level of deterioration of health of the subjects in the treatment class by monitoring physical/physiological measurements, classifying the subjects into a plurality of classes illustrative of their health assessment using a model and a correlation between the monitored data, predicting a normalized value for each physiological measurement of interest with a hidden Markov model, a type of statistical model, and computing a measure of deviation from the predicted normalized value to determine a deviation from a healthy condition for each subject and identify a characteristic as a bio-marker for further assessment of a corresponding subject, claims 6 and 13 further recite eliminating local outliers in the physiological measurements to obtain filtered measurements, perform trend analysis of the monitored data using an ARIMA, a statistical model, and triggering an alarm when a trend is negative with a slope greater than a threshold, claims 7 and 14 further recite that the measure of deviation is preceded by analyzing feedback, and claim 16 which recites a combination of dependent claims 5-6 and 12-14 by reciting additional steps to identify a level of deterioration of health of each subject in the treatment class; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claims 1, 8, and 15.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, claims 1 - 16 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”), amount to no more than a recitation of:
8. A system comprising:  
30one or more data storage devices operatively coupled to one or more hardware processors and configured to store instructions configured for execution by the one or more hardware processors to (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)): 
obtain values associated with a plurality of metadata features, 5wherein the plurality of metadata features constitute domain knowledge of high risk subjects under consideration and comprise one or more of physical characteristics, lifestyle habits and prevailing medical conditions; 
generate groups of the high risk subjects under consideration 10based on a plurality of combinations of the obtained plurality of metadata features; and 
iteratively obtain a skewed normal distribution of the high risk subjects to generate a treatment class and a control class for each of the generated groups, wherein the skewed normal distribution is 15obtained by: 
generating a fuzzy membership function based on a neural network and deriving two feature classes for each of the obtained metadata features (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (generally linking use to field of use - see MPEP 2106.05(h)); 
deriving a plurality of normalized values between 0 and 1 for 20each of the high risk subjects in the two derived feature classes, wherein a normalized value in the plurality of normalized values corresponds to a metadata feature;  
31obtaining a Manhattan distance between every pair of subjects amongst the high risk subjects using the plurality of normalized values; 
generating two clusters of the high risk subjects based on the 5obtained Manhattan distance and using a fuzzy C-means clustering method such that each of the two clusters have equivalent normalized values; 
randomly sampling the two clusters to create the control class and the treatment class such that the control class and the treatment 10class comprises an equivalent number of high risk subjects from each of the two clusters; and 
reconstructing the plurality of normalized values associated with each of the high risk subjects to obtain actual values corresponding to the associated metadata features for each of the 15high risk subjects in the control class and the treatment class.

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of generating groups based on obtained patient characteristics, generating a treatment class and a control class by iteratively obtaining a skewed normal distribution of the subjects by generating a fuzzy membership function, deriving two feature classes, deriving normalized values for the subjects, obtaining a distance between pairs of subjects, clustering based on the distances, randomly sampling the clusters to create a control/treatment class, and reconstructing the normalized values to obtain actual values by utilizing a general purpose a data storage device and a processor;
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [0028]-[0031] and [0046]-[0049] of Applicant’s originally filed Specification disclose that the claimed invention is to be performed utilizing a general purpose computer (including the claimed a data storage device and a processor) and nothing beyond that; 
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “generating a fuzzy membership function based on a neural network,” which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h).
Accordingly, representative claim 8 and analogous independent claims 1 and 15 as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The dependent claims 2-7, 9-14, and 16 merely further define the abstract idea or fail to integrate the abstract idea into a practical application and are, therefore, directed to an abstract idea for similar reasons as given above: 
Claims 2 and 9 further recite that the feature values obtained from a measurement device or by estimating the values based on domain knowledge of the subjects (merely further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)). 
Claims 3 and 10 further recite that the neural network uses a multi-layer perceptron with hidden layers and a fully connected input/output layer (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (generally linking use to field of use - see MPEP 2106.05(h)).
Claims 4 and 11 further recite that the random sampling is based on a mean/standard deviation associated with the skewed normal distribution of the subjects (merely further limiting the abstract idea).
Claims 5 and 12 further recite identifying a level of deterioration of health of the subjects in the treatment class by monitoring physical/physiological measurements, classifying the subjects into a plurality of classes illustrative of their health assessment using a model and a correlation between the monitored data, predicting a normalized value for each physiological measurement of interest with a hidden Markov model, a type of statistical model, and computing a measure of deviation from the predicted normalized value to determine a deviation from a healthy condition for each subject and identify a characteristic as a bio-marker for further assessment of a corresponding subject (merely further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)).
Claims 6 and 13 further recite eliminating local outliers in the physiological measurements to obtain filtered measurements, perform trend analysis of the monitored data using an ARIMA, a statistical model, and triggering an alarm when a trend is negative with a slope greater than a threshold (merely further limiting the abstract idea).
Claims 7 and 14 further recite that the measure of deviation is preceded by analyzing feedback (merely further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)) (generally linking use to field of use - see MPEP 2106.05(h)).
Claim 16 which recites a combination of dependent claims 5-6 and 12-14 by reciting additional steps to identify a level of deterioration of health of each subject in the treatment class (merely further limiting the abstract idea).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-16 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as “significantly more.” Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structure that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., see [0028]-[0031] and [0046]-[0049] of Applicant’s originally filed specification) – e.g., Applicant’s specification discloses that the additional elements identified above comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry;  
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of generating groups based on obtained patient characteristics, generating a treatment class and a control class by iteratively obtaining a skewed normal distribution of the subjects by generating a fuzzy membership function, deriving two feature classes, deriving normalized values for the subjects, obtaining a distance between pairs of subjects, clustering based on the distances, randomly sampling the clusters to create a control/treatment class, and reconstructing the normalized values to obtain actual values by utilizing a general purpose a data storage device and a processor;
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “generating a fuzzy membership function based on a neural network,” which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h);
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Latric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer by utilizing a data storage device and a processor. 
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective function merely provide conventional computer implementation.
Therefore claims 1-16 are rejected under 35 USC §101 as being directed to non-statutory subject matter. 

Examiner’s Note
A rejection under 35 U.S.C. §§102/103 is not made because the claims are patentably distinguishable from the prior art of record. Every element of the claims is not taught by any of the references individually and the prior art of record fails to permissibly teach the overall combination as claimed. Even if one could construe the prior art of record such that the combination disclosed each and every limitation of the currently amended claims, the ordered combination would not have been obvious to one ordinarily skilled in the art because doing so would require improper hindsight reasoning in view of the present Specification, and furthermore, there is not teaching, suggestion, or motivation to combine the aforementioned references in references themselves or in knowledge generally available to one of ordinary skill in the art before the effective filing date of the claimed invention.

The closest prior art of record US 2014/0046683 A1 to Michelson et al (hereinafter Michelson) generally discloses obtaining subject data for a clinically relevant condition, e.g., diabetes -- a high risk condition, generating a treated population and a control, i.e., untreated, population; generating a fuzzy logic guidance, identifying classes of similar subjects using a neural net and classifying patients into relevant subpopulations; identifying distinct clusters, measuring the Manhattan distance, comparing the clusters to characterize sensitivity and specificity of the distinct clusters to predict the clinically relevant subpopulations. However, Michelson does not specifically disclose at least iteratively obtaining a skewed normal distribution of the high risk subjects to generate a treatment class and a control class for each of the generated groups (206), deriving a plurality of normalized values between 0 and 1 for each of the high risk subjects in the two derived feature classes, 20wherein a normalized value in the plurality of normalized values corresponds to a metadata feature, generating two clusters of the high risk subjects based on the 5obtained Manhattan distance and using a fuzzy C-means clustering method such that each of the two clusters have equivalent normalized values, randomly sampling the two clusters to create the control class and the treatment class such that the control class and the treatment 10class comprises an equivalent number of high risk subjects from each of the two clusters, reconstructing the plurality of normalized values associated with each of the high risk subjects to obtain actual values corresponding to the associated metadata features for each of the 15high risk subjects in the control class and the treatment class.
Tom Fawcett, “Learning from Imbalanced Classes,” Silicon Valley Data Science, August 25, 2016 available at https://www.svds.com/learning-imbalanced-classes/ (hereinafter Fawcett) at a minimum discloses randomly sampling of two clusters to create two classes of data with an equivalent number of values from each cluster. However, Fawcett does not make up for all of the deficiencies of Michelson.
US 2016/0252484 A1 to Rubenstein generally discloses classifying data by iteratively applying a probability density function, e.g., a skewed normalized distribution function, to the data. However, Rubenstein does not make up for all of the deficiencies of Michelson.
Even if each and every element of the present invention were taught individually by the aforementioned references, combining the references as an ordered combination would not have been obvious to one ordinarily skilled in the art because doing so would require improper hindsight reasoning in view of the present Specification, and furthermore there is no teaching, suggestion, or motivation to combine the aforementioned references present in the aforementioned references themselves or in knowledge generally available to one of ordinary skill in the art.
For at least these reasons, a rejection of the claims under 35 USC §§102/103 is not made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433. The examiner can normally be reached Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686